Name: 2011/403/EU: Commission Implementing Decision of 7Ã July 2011 amending Annexes II and III to Decision 2010/221/EU as regards the withdrawal of an eradication programme regarding bacterial kidney disease for the territory of Great Britain and the approval of a surveillance programme regarding ostreid herpesvirus 1Ã Ã ¼Ã ½ar for Guernsey (notified under document C(2011) 4770) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: health;  fisheries;  agricultural activity;  Europe
 Date Published: 2011-07-08

 8.7.2011 EN Official Journal of the European Union L 180/47 COMMISSION IMPLEMENTING DECISION of 7 July 2011 amending Annexes II and III to Decision 2010/221/EU as regards the withdrawal of an eradication programme regarding bacterial kidney disease for the territory of Great Britain and the approval of a surveillance programme regarding ostreid herpesvirus 1 Ã ¼Ã ½ar for Guernsey (notified under document C(2011) 4770) (Text with EEA relevance) (2011/403/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 43(2) thereof, Whereas: (1) Commission Decision 2010/221/EU of 15 April 2010 approving national measures for limiting the impact of certain diseases in aquaculture animals and wild aquatic animals in accordance with Article 43 of Council Directive 2006/88/EC (2) allows certain Member States to apply placing on the market and import restrictions on consignments of those animals in order to prevent the introduction of certain diseases into their territory, provided that they have either demonstrated that their territory, or certain demarcated areas of their territory, are free of such diseases or that they have established an eradication or surveillance programme to obtain such freedom. (2) Annex II to Decision 2010/221/EU currently lists the territory of Great Britain as an area of the United Kingdom with an approved eradication programme as regards bacterial kidney disease (BKD). (3) The United Kingdom has notified its intention to withdraw that eradication programme. Following an extensive reassessment of the measures taken by that Member State to control BKD in the territory of Great Britain, it was concluded that it is no longer appropriate to apply restrictions on movements of consignments of certain aquaculture animals into the United Kingdom as provided for by that programme. Consequently, the territory of Great Britain should be removed from the list of areas with approved eradication programmes for BKD as set out in Annex II to Decision 2010/221/EU. (4) Annex III to Decision 2010/221/EU currently lists parts of the territories of Great Britain and Northern Ireland as areas of the United Kingdom with approved surveillance programme as regards ostreid herpesvirus 1 Ã ¼Ã ½ar (OsHV-1 Ã ¼Ã ½ar). The United Kingdom has now submitted a surveillance programme as regards OsHV-1 Ã ¼Ã ½ar for Guernsey. That surveillance programme aims to demonstrate that the areas in Guernsey where OsHV-1 Ã ¼Ã ½ar has not been detected are free of that virus and to prevent its introduction into those areas. The content of that surveillance programme is equivalent to the surveillance programmes which are already approved and listed in Annex III to Decision 2010/221/EU. (5) There have been no detections of increased mortalities in the farms and relaying areas keeping Pacific oysters in Guernsey during the last 2 years. According to information submitted by the United Kingdom, Pacific oyster business operators have applied a voluntary ban on movements of pacific oysters into Guernsey since April 2010. That information suggests that Guernsey is free of OsHV-1 Ã ¼Ã ½ar. Movement restrictions to protect the health status of Pacific oysters in that territory should be approved. (6) The surveillance programme for Guernsey should therefore be approved and Guernsey should be included in the list set out in Annex III to Decision 2010/221/EU. (7) Decision 2010/221/EU should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes II and III to Decision 2010/221/EU are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 July 2011. For the Commission John DALLI Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) OJ L 98, 20.4.2010, p. 7. ANNEX ANNEX II Member States and parts thereof with eradication programmes as regards certain diseases in aquaculture animals, and approved to take national measures to control those diseases in accordance with Article 43(2) of Directive 2006/88/EC Disease Member State Code Geographical demarcation of the area with approved national measures Bacterial kidney disease (BKD) Finland FI The continental parts of the territory Sweden SE The continental parts of the territory Infectious pancreatic necrosis virus (IPN) Sweden SE The coastal parts of the territory ANNEX III Member States and areas with surveillance programmes regarding ostreid herpesvirus 1 Ã ¼Ã ½ar (OsHV-1 Ã ¼Ã ½ar), and approved to take national measures to control that disease in accordance with Article 43(2) of Directive 2006/88/EC Disease Member State Code Geographical demarcation of the areas with approved national measures (Member States, zones and compartments) Ostreid herpesvirus 1 Ã ¼Ã ½ar (OsHV-1 Ã ¼Ã ½ar) Ireland IE Compartment 1: Sheephaven and Gweedore bays. Compartment 2: Gweebara Bay. Compartment 3: Drumcliff, Killala, Broadhaven and Blacksod Bays. Compartment 4: Ballinakill and Streamstown Bays. Compartment 5: Bertraghboy and Galway Bays. Compartment 6: Shannon Estuary and Poulnasharry, Askeaton and Ballylongford Bays. Compartment 7: Kenmare Bay. Compartment 8: Dunmanus Bay. Compartment 9: Kinsale and Oysterhaven Bays. United Kingdom UK The territory of Great Britain except Whitstable Bay, Kent. The territory of Northern Ireland, except Killough Bay, Lough Foyle and Carlingford Lough. The territory of Guernsey.